Exhibit 99.1 KMG Chemicals, Inc. 9555 W. Sam Houston Parkway South Suite 600 Houston, TX77099 USA KMG Reports First Quarter 2016 Financial Results HOUSTON, Texas—(BUSINESS WIRE)—December 10, 2015—KMG Chemicals, Inc.(NYSE: KMG), a global provider of specialty chemicals, today announced financial results for the fiscal 2016 first quarter ended October 31, 2015. 2016 First Quarter Financial Highlights · Adjusted EBITDA1 was a record $11.4 million, compared to $8.8 million in last year’s first quarter. · Adjusted diluted earnings per share2 was a record $0.42, up from $0.24 per share in the prior year’s first quarter. · GAAP EPS was $0.39 versus $0.10 in the first quarter of fiscal 2015.
